DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 8-10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyer (US 10,020,422; herein “Oyer”) in view of Ju et al. (US 2020/0411492; herein “Ju”) and Sakariya et al. (US 2014/0159064; herein “Sakariya”).
Regarding claim 6, Oyer discloses in Figs. 2-4 (inverted) and related text
an array of a plurality of micro light emitting diodes (micro LEDs) (see Fig. 4) on a base substrate  (316, see col. 6 line 16-19);
an electrode layer (322, see col. 6 line 38) on a side away from the base substrate;
wherein a respective one of the plurality of micro LEDs comprises:
a first electrode (210/214, see col. 5 line 18) on the base substrate;
a first type doped semiconductor layer (208/210, see col. 4 line 24-25) on a side of the first electrode away from the base substrate;
a quantum-well layer (212, see col. 4 line 25) on a side of the first type doped semiconductor layer away from the first electrode;
a second type doped semiconductor layer (206, see col 4 line 30) on a side of the quantum-well layer away from the first type doped semiconductor layer; and

an orthographic projection of the quantum-well layer on the base substrate covers, and has an area greater than, the orthographic projection of the first type doped semiconductor layer on the base substrate;
an orthographic projection of the second type doped semiconductor layer on the base substrate covers, and has an area greater than, the orthographic projection of the quantum- well layer on the base substrate; and
an orthographic projection of the second electrode on the base substrate covers, and has an area greater than, the orthographic projection of the second type doped semiconductor layer on the base substrate (see Figs. 3 and 4);
wherein in the respective one of the plurality of micro LEDs, a cross-section of the micro LED along a plane intersecting with, and substantially perpendicular to, each of the first electrode, the first type doped semiconductor layer, the quantum-well layer, the second type doped semiconductor layer, and the second electrode, has a substantially inverted trapezoidal shape (see Fig. 3);
wherein a respective one of the plurality of thin film transistors (in 316) is electrically connected to the first electrode (214) of the respective one of the plurality of micro LEDs; and
the electrode layer (322) is electrically connected to the second electrode (216) of the respective one of the plurality of micro LEDs;

a surface of the first electrode away from the first type doped semiconductor layer, the surface of the first electrode away from the first type doped semiconductor layer being a shorter base of the substantially inverted trapezoidal shape (surface of 210/214 away from 208 is shorter base of substantially inverted trapezoidal shape);
a surface of the second electrode away from the second type doped semiconductor layer, the surface of the second electrode away from the second type doped semiconductor layer being the longer base of the substantially inverted trapezoidal shape (surface of 216 away from 206 is longer base of substantially inverted trapezoidal shape).
Oyer does not disclose 
a pixel definition layer defining a plurality of subpixel apertures;
an insulating layer on a side of the pixel definition layer away from the base substrate; and
the electrode layer is a common electrode layer on a side of the insulating layer away from the base substrate;
a protection layer;
wherein a drain electrode of the respective one of the plurality of thin film transistors is electrically connected to the first electrode of the respective one of the plurality of micro LEDs; and
the common electrode layer is a unitary layer;
the common electrode layer is in direct contact with the protection layer;

the protection layer partially covers, and is in direct contact with, the surface of the first electrode away from the first type doped semiconductor layer;
the protection layer partially covers, and is in direct contact with, a surface of the second electrode away from the second type doped semiconductor layer; and
the protection layer and the common electrode layer together cover the surface of the second electrode away from the second type doped semiconductor layer.
In the same filed of endeavor, Ju teaches in Fig. 7A and related text a micro-LED comprising 
a protection layer (149, see [0056]);
wherein the protection layer is on at least one of perimeters of the first type doped semiconductor layer, the quantum-well layer, the second type doped semiconductor layer, and the second electrode (on each of 145, 146, and 147 of 140 and electrodes 141 and 143, see [0050]);
the protection layer partially covers, and is in direct contact with, a surface of the first electrode away from the first type doped semiconductor layer (149 covers edges of electrode 141, see [0098]);
the protection layer partially covers, and is in direct contact with, a surface of the second electrode away from the second type doped semiconductor layer (149 covers edges of electrode 143, see [0098]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Oyer by having a protection layer on each of outer peripheral sides of the first type doped semiconductor layer, the quantum-well layer, the second type 
In the same field of endeavor, Sakariya teaches in Fig. 15D and related text
an array of a plurality of transistors on the base substrate (100 and 120, see [0121]);
a pixel definition layer (110, see [0112]) defining a plurality of subpixel apertures;
an insulating layer (142, see [0125]) on a side of the pixel definition layer away from the base substrate; and
a common electrode layer (160, see [0187]) on a side of the insulating layer away from the base substrate;
wherein a drain electrode of a respective one of the plurality of thin film transistors is electrically connected to the first electrode of the respective one of the plurality of micro LEDs (via electrode 122, see [0120]; see also [0121]); and
the common electrode layer (160) is a unitary layer electrically connected to the second electrode (470, see [0187]) of the respective one of the plurality of micro LEDs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Oyer by having a pixel definition layer defining a plurality of subpixel apertures, an insulating layer on a side of the pixel definition layer away from the base substrate, a common electrode layer on a side of the insulating layer away from the base substrate, a drain electrode of a respective one of the plurality of thin film transistors is electrically connected to the first electrode of the respective one of the plurality of micro LEDs, and the common electrode layer 
Note that the limitations “the common electrode layer is in direct contact with the protection layer” and “the protection layer and the common electrode layer together cover the surface of the second electrode away from the second type doped semiconductor layer,” are taught by the combination of the common electrode being in direct contact with the second electrode, as shown by Sakayira, and the protection layer covering edge portions of the second electrode, as shown by Ju. 
Regarding claim 8, the combined device shows the protection layer (Ju: 149) is on each of outer peripheral sides of the first type doped semiconductor layer, the quantum-well layer, the second type doped semiconductor layer, and the second electrode (on each of 145, 146, and 147 of 140 and electrodes 141 and 143, see Fig. 7A and [0050]). 
Regarding claim 9, the combined device shows a first portion of the protection layer is on a side of the first electrode away from the quantum-well layer, and a second portion of the protection layer is on a side of the second electrode away from the quantum-well layer (Ju: 149 covers outer/bonding edges of electrode 141, see [0098]).
Regarding claim 10, Oyer further discloses display apparatus, comprising the array substrate of claim 6, and one or more integrated circuits electrically connected to the array substrate (see col. 6 lines 4-34).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyer in view of Ju and Sakayira, as applied to claim 1 above, and in view of Yanagisawa et al. (US 2020/0381590; herein “Yanagisawa”).
Regarding claim 7, Oyer further discloses a bonding pad (318, see col. 6 line 36) in contact with the first electrode (214) and between the first electrode and the base substrate (316), and 
but does not explicitly disclose 

In the same field of endeavor, Yanagisawa teaches in Figs. 9A, 11-12 and related text a volume of the bonding pad (31/35, see [0091] and [0112]) is chosen based on design considerations and minimized relative to the electrode size (see [0091]).
Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the volume of the bonding pad to be a result effective variable affecting the bonding strength and the reliability of the device.  Thus, it would have been obvious to modify the device of Oyer to have the bonding pad volume within the claimed range (i.e. “no more than a half of a total volume of the first electrode, the first type doped semiconductor layer, the quantum-well layer, the second type doped semiconductor layer, and the second electrode in the respective one of the plurality of micro LEDs”) in order to assure an appropriate bonding feature size for the device to assure proper bonding while minimizing the likelihood of shorting by overflow of the bonding material (see Yanagisawa [0091]), and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., .	

Response to Arguments
Applicant's arguments filed 2/7/2022 have been fully considered but they are not persuasive.
Applicant argues (page 14) that the prior art does not teach “the common electrode layer is in direct contact with a longer base of the substantially inverted trapezoidal shape, and is in direct contact with the protection layer,” because “the alleged common electrode layer 160 in Sakariya…is not in direct contact with a longer base of the substantially inverted trapezoidal shape.”
In response, the examiner disagrees. Specifically, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Oyer shows an electrode layer 322 being in direct contact with the longer base. While Oyer does not show the electrode layer is a “common” electrode layer, it is an electrode layer which is connected to the n-type contact 216, and is also the electrode through which light is emitted. In Sakariya, the corresponding electrode 160 (connected to n-type contact 470, see [0144]-[0145]) and through which light is emitted) is a common electrode. The fact that Sakariya does not also teach the inverted trapezoidal shape does not compromise the fact that Oyer does. Accordingly, the combination of the references teaches the claimed limitation.
Applicant argues (page 15-16) that the prior art does not teach “the protection layer partially covers, and is in direct contact with, a surface of the first electrode away from the first type doped semiconductor layer, the surface of the first electrode away from the first type doped semiconductor 
In response, the examiner disagrees. Specifically, it is noted that Fig. 7A of Ju shows the protection layer covering all sides of the micro-LED and edge portions of both electrodes. When combined with Oyer, which shows the electrodes having the surfaces away from the first/second doped semiconductor layer being the shorter/longer base of the substantially inverted trapezoidal shape, the resulting combination teaches the first two limitations. Additionally, the combination of the protection layer, as shown by Ju, and the common electrode, as shown by Sakariya teaches the third limitation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        2/17/2022